HERBERT A. CADE, Judge Pro Tem.
Michael David Uddo filed for separation from his wife, a resident of London, England, and asked the trial court to appoint a curator to represent her interests. In due course Leonard O. Parker, Jr. was appointed curator; he corresponded with Mrs. Uddo to advise her of the proceedings, and with Mr. Uddo’s counsel. He also conferred by telephone with Mrs. Uddo’s English counsel on divorce proceedings pending in England.
Parker filed a motion for extension of time and exceptions of lack of personal jurisdiction, lis pendens, and prematurity. These exceptions were continued without date when he withdrew as counsel. He submitted a bill for services rendered in the amount of $1,612.50, plus expenses. The trial court set fees at $1,100.00 and allowed expenses of $99.00. Mr. Uddo appeals, arguing that the award is excessive. Parker has answered and asks for additional fees for work on this appeal.
Louisiana Code of Civil Procedure Article 5096 provides that an attorney appointed on ex parte motion to represent a nonresident defendant shall be allowed a reasonable fee for services, paid by the plaintiff. Fees in such cases are set in the trial court’s discretion, after consideration of relevant factors, and are subject to review for abuse of discretion. See Selby v. Hyman, 480 So.2d 414 (La.App. 4th Cir.1985). We are given to understand that the standard curator’s fee in separation proceedings varies among parishes in this circuit, but that the standard fee in Orleans Parish is $200.00. The present case is unexceptional; given the limited nature of services performed, we think the trial court erred in deviating from that standard.
The judgment of the trial court is set aside; there is now judgment in favor of Leonard O. Parker, Jr., and against Michael David Uddo, awarding $200.00 in attorneys fees and $99.00 in expenses.